EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record James Tarolli on 6-10-2022.
Please make the following changes to claim 4 filed on 1-12-2022: 
In claim 4, line 2, the language “claim 3” has been replaced with “claim 1”. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the claims 1, 4-5, 7, 8, 11, and 13 are rejected under USC 112(a) Written Description and 112(a) Enablement in the Non-Final Rejection filed on 10-13-2021, all of the 112(a) Written Description and 112(a) Enablement rejections has been withdrawn based on the amendments to the claims and the Applicant’s arguments filed on 1-12-2022. The Examiner has carefully considered each of the Applicant’s arguments and determined that the Applicant’s arguments and citations are persuasive based on the Examiner’s further inspection and consideration of the original disclosure as filed. The Examiner agrees that the claimed invention is supported by the original disclosure as filed and all of the 112(a) Written Description and Enablement rejections have been withdrawn in their entirety. 
Regarding the instant claims 1, 4-5, 7, 8, 11, and 13, based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Fernandez (US Publication No. 2010/0268418) and Endo (US Publication No. 2006/0012323). Fernandez teaches a power steering assist system that uses damping components as seen in para.[0016-0017] and filters as seen in at least para.[0018]. Endo teaches a power steering assist system that uses a lead/lag filter to reduce vibration and noise during high-speed steering, as seen in at least para.[0058].
However, both Fernandez and Endo do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 1: “a signal processing unit being configured to receive the first, second, and third output signals: 
produce an assistance torque component based on the first output signal: 
apply the second output signal to a filter to produce a damping component equivalent to a filtered first column velocity signal, wherein the filter comprises a gain term constant, a pole and a zero, the gain term constant is set based on the speed of the vehicle, and wherein one of a corner frequency of the pole is set greater than a corner frequency of the zero so that the filter functions as a lag filter or the corner frequency of the zero is set greater than the corner frequency of the pole so that the filter functions as a lead filter; 
determine an overall torque demand representative of a torque to be applied to the steering mechanism by the motor by subtracting the damping component from the assistance torque component; 
a motor drive stage adapted to receive the overall torque demand signal and then to provide a drive current to the electric motor based on the determined overall torque demand”. 

Furthermore, both Fernandez and Endo do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 7: ”producing an assistance torque component based on the first output signal; 
applying the second output signal to a filter to produce the damping component, wherein the filter comprises a gain term constant, a pole and a zero, the gain term constant is set based on the speed of the vehicle, and wherein one of a corner frequency of the pole is set greater than a corner frequency of the zero so that the filter functions as a lag filter or the corner frequency of the zero is set greater than the corner frequency of the pole so that the filter functions as a lead filter; 
subtracting the damping component from the assistance torque component to produce an overall torque demand; 
and applying an overall torque demand signal representative of the overall torque demand to the steering mechanism, wherein the overall torque demand signal is applied by a motor”.
While Fernandez teaches the step of using damping components and filters, Fernandez does not anticipate or render obvious using three distinct output signals to determine three different parameters using the damping, filtering and mathematical operations described in claims 1 and 7. Additionally, Endo does not cure the deficiencies of Fernandez. While Endo does teach lead/lag filter to reduce vibration and noise during high-speed steering, Endo does not teach or suggest the steps of using three distinct output signals to determine three different parameters using the damping, filtering and mathematical operations described in claims 1 and 7. 
Furthermore, there is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention.
Therefore, the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665